DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 05/25/2022 has been considered.
	Claim(s) 1, 4, 8 are amended. 
	Claim(s) 1-10 are pending in this application and an action on the merits follows.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim20 of U.S. Patent No. US 10810577 B2 in view of Dessert (US 20130246259 A1).	
	Claim 1 of the instant applicants recites “point of sale in a brick-and-mortar store owned by a business, wherein the point of sale is configured, in response to an initiation of a purchase transaction by a customer at the point of sale, to generate a transaction identification associated with the transaction, generate a code containing the generated transaction identification, and display the generated code on a customer-facing display associated with the point of sale; and”  Claim 1 of the reference patent recites the same limitation - starting a transaction at the point of sale in a brick-and-mortar store owned by a business in response to scanning an item for purchase; generating a scannable code in response to starting the transaction at the point of sale, wherein the scannable code includes a transaction identification and displaying the scannable code on a card processing device coupled to the point of sale; claims 4 and 8 has similar language as claim 1;
	Claim 1 of the instant applicants recites a backend system configured to: receive, from a mobile application executed on a customer mobile device,  the customer created e-commerce account including a customer payment profile and at least one payment instrument for online purchase of goods by the customer from said business; Claim 1 of the reference patent recites the same limitation - navigating to a check-in feature of a mobile application on a customer mobile device and providing an authentication credential prior to scanning the code; one payment instrument stored in the customer created e-commerce account for said business, wherein the at least one payment instrument effects payment for online purchase of goods from said business and for purchase of goods from the brick-and-mortar store owned by said business; claims 4 and 8 has similar language as claim 1;
	Claim 1 of the instant applicants recites in response to the customer mobile device scanning, prior to completion of scanning of all of the goods being purchased by the customer in the transaction, the a-code displayed on the customer-facing display associated with the point of sale and containing the transaction identification, receive the transaction identification from a check-in feature of the mobile application; Claim 1 of the reference patent recites the same limitation - scanning the code at the point of sale displayed on the display with the mobile computing device operating the mobile application providing access to a system employing the method prior to completion of scanning all goods, wherein scanning the code reports to a backend system that the mobile application has captured the transaction identification in response to scanning the scannable code; displaying the scannable code on a card processing device coupled to the point of sale; claims 4 and 8 has similar language as claim 1;
	Claim 1 of the instant applicants recites in response to a successful completion of the check-in of the customer, transmit a notification to the mobile application on the customer mobile device to notify the customer that the check-in for the customer was successfully completed, and associate the transaction identification with a-the customer payment profile in the e-commerce account of the successfully checked-in customer; and Claim 1 of the reference patent recites the same limitation - sending a notification to the mobile application that the check-in was successful and establishing a link between the backend system, the customer mobile device and the point of sale in response to checking-in; claim 1 - wherein the check-in event automatically triggers operation of software instruction on the backend system to associate the transaction identification with a customer payment profile of a customer created e-commerce account for said business; claims 4 and 8 has similar language as claim 1;	
	Claim 1 of the instant applicants recites effect payment at the end of the transaction at the point of sale using the at least one payment instrument stored in the database in association with the customer created e-commerce account of the successfully checked-in customer to complete the transaction for the purchase of the goods by the successfully checked-in customer from said business, wherein the point of sale is in communication with the backend system. Claim 1 of the reference patent recites the same limitation - effecting payment at the end of the transaction at the point of sale using at least Amendment and Responseone payment instrument stored in the customer created e-commerce account for said business, wherein the at least one payment instrument effects payment for online purchase of goods from said business and for purchase of goods from the brick-and-mortar store owned by said business; claims 4 and 8 has similar language as claim 1;
	Claim 4 of the instant applicants recites “starting a transaction at the point of sale in a brick-and-mortar store owned by a business in response to scanning an item for purchase to initiate a purchase transaction by a customer at the point of sale; in response to the starting of the transaction at the point of sale, generating a transaction identification associated with the transaction and generating a code containing the generated transaction identification; displaying the scannable code on a customer facing display coupled to the point of sale;”, Claim 1 of the reference patent recites the same limitation - starting a transaction at the point of sale in a brick-and-mortar store owned by a business in response to scanning an item for purchase; generating a scannable code in response to starting the transaction at the point of sale, wherein the scannable code includes a transaction identification and displaying the scannable code on a card processing device coupled to the point of sale;
	Claim 8 of the instant applicants recites “associating the transaction identification with the customer payment profile in e-commerce account of the successfully checked-in customer; and starting a transaction at the point of sale in the brick-and-mortar store owned by said business”  Claim 1 of the reference patent recites the same limitation - sending a notification to the mobile application that the check-in was successful and establishing a link between the backend system, the customer mobile device and the point of sale in response to checking-in; wherein the check-in event automatically triggers operation of software instruction on the backend system to associate the transaction identification with a customer payment profile of a customer created e-commerce account for said business; and 
starting a transaction at the point of sale in a brick-and-mortar store owned by a business in response to scanning an item for purchase;
	Although, claim 1 discloses the authentication credential, it does not disclose it is
	“for a customer created e-commerce account for said business”, and that “wherein the authentication credential, the customer-created e-commerce account, and the customer payment profile are stored in a database;” Dessert discloses (¶77) based on the identifier associated with the operator of the PCD 100, the merchant enterprise system 16 vault  the operator has one or more account stored in the vault 13, see ¶53 – the vault 13 comprises a secure database of credit card data that may be use in later transactions as desired by account holder;
	Although claim 1, 13, 18 discloses  the check-in event automatically triggers operation of software instruction on the backend system to associate the transaction identification with a customer payment profile of a customer created e-commerce account for said business does not disclose “in response to receipt by the backend system of the transaction identification from the check-in feature of the mobile application, gather information in the database to obtain the customer-created e-commerce account stored in the database to verify an identity of the customer and successfully complete a check-in of the customer:” Dessert discloses (¶75) The personal identification number, the unique terminal identifier, the merchant identifier a relayed to the PCD payment platform, and sent to the merchant enterprise system 16; (¶77) based on the identifier associated with the operator of the PCD 100, the merchant enterprise system 16 vault  the operator has one or more account stored in the vault 13, see ¶53 – the vault 13 comprises a secure database of credit card data that may be use in later transactions as desired by account holder;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify patent claim 1 as taught by Dessert in order to have the consumer to track one or more accounts with merchants and/or service providers with ease using a single PCD, (see: Mongillo, ¶32).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dessert (US 20130246259 A1) in view of DIMOKAS (US 20140188645 A1), and further in view of Mongillo, III et al. (US 20150262174 A1, hereinafter Mongillo).
	Regarding claim 1, Dessert discloses:
a point of sale in a brick-and-mortar store owned by a business, wherein the point of sale is configured, in response to an initiation of a purchase transaction by a customer at the point of sale, to [scan] a transaction identification associated with the transaction, [of] a code containing the generated transaction identification, and display code on a customer-facing display associated with the point of sale; and (¶73) in parallel to the operation of scanning products with the product scanner 132 of the Merchant POS system 12 (Figures 1 and 4), the PCD consumer retrieve the unique terminal identifier and merchant identifier with a tag 124 affixed to the ECR (see figure 4 – display/affixed on a customer-facing display); ¶69 – physical establishment of a merchant;
a backend system configured to: Figure 1 – the merchant enterprise system 16;;
	receive, from a mobile application executed on a customer mobile device, an authentication credential for a customer created account for said business, the customer created account including a customer payment profile and at least one payment instrument for purchase of goods by the customer from said business, wherein the authentication credential, the customer-created account, and the customer payment profile are stored in a database; (¶75) The personal identification number, the unique terminal identifier, the merchant identifier a relayed to the PCD payment platform, and sent to the merchant enterprise system 16; (¶77) based on the identifier associated with the operator of the PCD 100, the merchant enterprise system 16 vault  the operator has one or more account stored in the vault 13, see ¶53 – the vault 13 comprises a secure database of credit card data that may be use in later transactions as desired by account holder; ¶75, 77, ¶53, ¶81,¶220 personal identification number, credit card data, and the merchant acquirer token are stored in the database of vault;
	in response to the customer mobile device scanning, prior to completion of scanning of all of the goods being purchased by the customer in the transaction, the code displayed on the customer-facing display associated with the point of sale and containing the transaction identification, receive the transaction identification from a check-in feature of the mobile application; (¶73) in parallel to the operation of scanning products with the product scanner 132 of the Merchant POS system 12 (Figures 1 and 4), the PCD consumer retrieve the unique terminal identifier and merchant identifier with a tag 124 affixed to the ECR (see figure 4 – display/affixed on a customer-facing display), see figure 2D - code; (¶75) The personal identification number, the unique terminal identifier, the merchant identifier a relayed to the PCD payment platform, and sent to the merchant enterprise system 16; see figure 2D; Note: the process of scanning the code and sending the information to the merchant enterprise system 16 is being interpreted as done by a check-in feature;
	in response to receipt by the backend system of the transaction identification from the check-in feature of the mobile application, gather information in the database to obtain the customer-created account stored in the database to verify an identity of the customer and successfully complete a check-in of the customer: Page 3 of 9 Application. No. 17/022,174 Response to Final OA mailed April 4, 2022 (¶75) The personal identification number, the unique terminal identifier, the merchant identifier a relayed to the PCD payment platform, and sent to the merchant enterprise system 16; (¶77) based on the identifier associated with the operator of the PCD 100, the merchant enterprise system 16 vault  the operator has one or more account stored in the vault 13, see ¶53 – the vault 13 comprises a secure database of credit card data that may be use in later transactions as desired by account holder;
	in response to a successful completion of the check-in of the customer, transmit a notification to the mobile application on the customer mobile device to notify the customer that the check-in for the customer was successfully completed, and associate the transaction identification with the customer payment profile in the account of the successfully checked-in customer(¶77) based on the identifier associated with the operator of the PCD 100, the merchant enterprise system 16 vault  the operator has one or more account stored in the vault 13; The merchant enterprise system 16 then relays the final total to the PCD payment platform 50 along with a message which indicates if the operator has one or more accounts in vault 13, see figure 2G – successful communication interface; Note: therefore the transaction identification and customer payment profile is associated; and the notification is notification is the interface with payment method;
	effect payment at the end of the transaction at the point of sale using the at least one payment instrument stored in the database in association with the customer created account of the successfully checked-in customer to complete the transaction for the purchase of the goods by the successfully checked-in customer from said business, wherein the point of sale is in communication with the backend system. (¶81) The merchant enterprise system 16 may relay the mobile wallet token 66 to the vault 13. If there is a merchant acquirer token in the vault 13 matching or corresponding to the mobile wallet token 66 received from the PCD payment platform 50, then the vault 13 may relay a merchant acquirer token to the merchant acquirer 10 for processing at a bank card system 20B; ¶84 – payment approved; ¶53 – credit card data stored at the vault; see figure 1 – POS is in communication with the merchant enterprise system 16;
	Dessert discloses a QR code affixed to ECR of the Merchant POS System 12, see ¶73 and figure 4; however, does not disclose “generate a transaction identification”, and “display the generated code”;
	DIMOKA discloses: ¶27 - the point of sales system 102 generates a Globally Universal ID (GUID) and loads the GUID and transaction information 202 into the Cloud web service 112 via a web service call ¶28 - the GUID and transaction information are used to generate a Quick Response (QR) code 204, which is displayed on a screen of the point of sales system 102, or any other display device (i.e., external card reader with LCD screen) that is connected via cable or wirelessly to the point of sales system 102. The QR code may include a predetermined grouping of symbols. The user of the UE 106 may use a capture device of UE 106 to scan their QR code displayed on the screen of the point of sale system 102
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Dessert to include the above limitations as taught by DIMOKA, in order to have the point of sale system to generate the GUID with or without an internet connection, (see: DIMOKA, ¶27).
	Dessert discloses the merchant enterprise system 16 vault has one or more operator account stored in the vault 13, see ¶77, 53; however, does no specifically disclose account as “e-commerce account” and “for online purchase” Mongillo discloses: ¶32, ¶38 - The user data store 118 can store the user information associated with each user account of the interactive computing system. The user account information can include user preferences, personal information, financial information, and other account specific information. The financial information can include information such as credit card information, store card balances, or other financial information associated with the user account, such as recurring subscriptions. ¶17 - the network-based application can be associated with a retail establishment, such as a food services provider; ¶52 - the user account module of the interactive computing system can determine whether to authorize or deny the transaction request. The transaction information is used to identify a user account stored in the user data store. The user account module can approve or deny the authorization request based on the user account information. For example, the user account module can determine whether there are sufficient or insufficient funds for the proposed transaction. (for online purchase of goods from said business)
	It would have been obvious to one with ordinary skill in the art before the effective filing It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Dessert to include the above limitations as taught by Mongillo, in order to authorize transactions associated with information stored within a user account, (see: Mongillo, ¶32). 
	Regarding claim 2, Dessert discloses: 
	wherein the code is a QR code.  ¶93 – QR Code and Figures 2D and 2I;
	Regarding claim 3, Desert discloses:
	wherein the backend system sends notifications to the customer mobile device when the transaction is completed.  (¶84) the merchant enterprise system 16 may relay this approval message to the merchant POS system 12. The merchant POS system 12 relays the approval message to the electronic cash register 126 and to the PCD payment platform 50; ¶85 - The PCD payment platform 50 may send any payment approval messages to the PCD 100 for display on the display device of the PCD 100;
	Regarding claim 4, Dessert discloses:
	starting a transaction at the point of sale in a brick-and-mortar store owned by a business in response to scanning an item for purchase to initiate a purchase transaction by a customer at the point of sale; ¶¶73, 65 and figures 1 and 4;
	in response to the starting of the transaction at the point of sale, [scan] a code containing [a] the transaction identification; ¶¶73, 65 and figures 1 and 4;
	displaying the scannable code on a customer facing display coupled to the point of sale; ¶¶73, 65 and figures 1 and 4;	
	receiving, by a backend system, from a mobile application executed on a customer mobile device, an authentication credential for a customer created account for said business, the customer created account including a customer payment profile and  at least one payment instrument for purchase of goods by the customer Page 4 of 9 Application. No. 17/022,174 Response to Final OA mailed April 4, 2022 from said business, and storing the authentication credential, the customer-created account, and the customer payment profile in a database; ¶75, 77, ¶53, ¶81,¶220;
	in response to the customer mobile device scanning, prior to completion of scanning of all of the goods being purchased by the customer in the transaction, the code displayed on the customer-facing display associated with the point of sale and containing the transaction identification, receiving, at a-the backend system and from the customer mobile device operating a check-in feature of the mobile application, the transaction identification, ¶¶73-77; 53, and figure 2D-2G;
	in response to receipt by the backend system of the transaction identification from the check-in feature of the mobile application, gathering, by the backend system, information in the database to obtain the customer-created account to verify an identity of the customer and complete a check-in of the customer; ¶¶73-77; 53, and figure 2D-2G;
	in response to a successful completion of the check-in of the customer, transmitting a notification to the mobile application on the customer mobile device to notify the customer that the check-in of the customer was successfully completed, and associating the transaction identification with a-the customer payment profile in account of the successfully checked-in customer; and ¶¶73-77; 53, and figure 2D-2G;
	effecting payment at the end of the transaction at the point of sale using the at least one payment instrument stored in the database in association with the customer created account of the successfully checked-in customer to complete the transaction for the purchase of the goods by the customer from said business.
	Dessert discloses a QR code affixed to ECR of the Merchant POS System 12, see ¶73 and figure 4; however, does not disclose “generating a transaction identification associated with the transaction and generating a code containing the generated transaction identification”
	DIMOKA discloses: ¶27; ¶28;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Dessert to include the above limitations as taught by DIMOKA, in order to have the point of sale system to generate the GUID with or without an internet connection, (see: DIMOKA, ¶27).
	Dessert discloses the merchant enterprise system 16 vault has one or more operator account stored in the vault 13, see ¶77, 53; however, does no specifically disclose account as “e-commerce account” and “for online purchase” Mongillo discloses: ¶32; ¶38; ¶17 -¶52 
	It would have been obvious to one with ordinary skill in the art before the effective filing It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Dessert to include the above limitations as taught by Mongillo, in order to authorize transactions associated with information stored within a user account, (see: Mongillo, ¶32). 
	Regarding claim 5, Dessert discloses: 
	wherein generating the code comprises generating a QR code.  ¶93 – QR Code and Figures 2D and 2I;
	Regarding claim 6, Dessert discloses:  
	wherein generating the code comprises generating a one-dimensional code. ¶75 - The machine-readable code 222 may comprise either a one dimensional or two-dimensional barcode;
	Regarding claim 8, Dessert discloses:  
	[scanning] a code for requesting a transaction identification and displaying the code on a display device coupled to a point of sale in a brick-and-mortar store owned by a business; ¶¶73, 65 and figures 1 and 4;
	receiving, by a backend system, from a mobile application executed on a customer mobile device, an authentication credential for a customer created account for said business, the customer created account including a customer payment profile and at least one payment instrument for purchase of goods by a customer at the point of sale from said business, and storing the authentication credential, the customer- created, and the customer payment profile in a database; ¶75, 77, ¶53, ¶81,¶220;
	in response to the customer mobile device scanning, prior to completion of scanning of all of the goods being purchased by the customer in the transaction, the code displayed on the customer-facing display associated with the point of sale and containing the transaction identification, receiving, at a-the backend system and from the customer mobile device operating a check-in feature of the mobile application, the transaction identification¶¶73-77; 53, and figure 2D-2G;
	in response to receipt by the backend system of the transaction identification from the check-in feature of the mobile application, gathering, by the backend system, information in the database to obtain the customer-created account stored in the database to verify an identity of the customer and complete a check-in of the customer; ¶¶73-77; 53, and figure 2D-2G;
	in response to a successful completion of the check-in for the customer, transmitting a notification to the mobile application on the customer mobile device to notify the customer that the check-in of the customer was successfully completed, and ¶¶73-77; 53, and figure 2D-2G;
	associating the transaction identification with a-the customer payment profile in account of the successfully checked-in customer; and  (¶77) based on the identifier associated with the operator of the PCD 100, the merchant enterprise system 16 vault  the operator has one or more account stored in the vault 13, see ¶53 – the vault 13 comprises a secure database of credit card data that may be use in later transactions as desired by account holder;
	starting a transaction at the point of sale in the brick-and-mortar store owned by said business, and ¶¶73, 65 and figures 1 and 4;
	effecting payment at the end of the transaction at the point of sale using the at least one payment instrument stored in the database in association with the customer created account of the successfully checked-in customer to complete the transaction for the purchase of the goods by the customer from said business. ¶¶73-77; 53, and figure 2D-2G;
	Dessert discloses a QR code affixed to ECR of the Merchant POS System 12, see ¶73 and figure 4; however, does not disclose “generating a code”;
	DIMOKA discloses: ¶27; ¶28;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Dessert to include the above limitations as taught by DIMOKA, in order to have the point of sale system to generate the GUID with or without an internet connection, (see: DIMOKA, ¶27).
	Dessert discloses the merchant enterprise system 16 vault has one or more operator account stored in the vault 13, see ¶77, 53; however, does no specifically disclose account as “e-commerce account” and “for online purchase” Mongillo discloses: ¶32; ¶38;¶17 -¶52 
	It would have been obvious to one with ordinary skill in the art before the effective filing It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Dessert to include the above limitations as taught by Mongillo, in order to authorize transactions associated with information stored within a user account, (see: Mongillo, ¶32). 
	Regarding claim  159, Dessert discloses: 
	wherein generating the code comprises generating a QR code.  ¶93 – QR Code and Figures 2D and 2I;
	Regarding claim 10, Dessert discloses: 
 	wherein generating the code comprises generating a one- dimensional code.  ¶75 - The machine-readable code 222 may comprise either a one dimensional or two-dimensional barcode;
Response to Arguments
	Applicant’s arguments submitted 05/25/2022 have been fully considered, but are moot in view of the new grounds of rejection.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA DELIGI/Patent Examiner, Art Unit 3627 
                                                                                                                                                                                                       /FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627